 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComputer Sciences Corporation, Technicolor Graph-ics Services, Inc. and Data Processing Associates,d/b/a Computer Sciences-Technicolor Associates, aJoint Venture and International Alliance of Theatri-cal Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, Local 780. Case 5-CA-8233May 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn February 2, 1978, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to adopt the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Computer Sciences Cor-poration, Technicolor Graphics Services, Inc. andData Processing Associates, d/b/a Computer Sci-/ The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drv Wall Products, Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.2 In agreeing with the Administrative Law Judge that Respondent vio-lated Sec. 8(aX5) of the Act, we note that the 8(a)(I) violations committedby Respondent, i.e., impressing upon employees the futility of bargainingthrough the Union, are of a character which would especially preclude afinding that Respondent's doubt as to the majority status of the Union wasadvanced in good faith. Guerdon Industries, Inc., Armor Mobile Homes Division, 218 NLRB 658 (1975).ences-Technicolor Associates, a Joint Venture,Greenbelt, Maryland, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard at Washington, D.C., on March 2, 3, and 4,1977, pursuant to a charge filed on October 26, 1976, and acomplaint issued on December 21, 1976. The questionspresented are whether Respondent Computer SciencesCorporation, Technicolor Graphics Services, Inc. and DataProcessing Associates, d/b/a Computer Sciences-Techni-color Associates, a Joint Venture (CSTA) (A) violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act, asamended (the Act), by withdrawing recognition from Inter-national Alliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the United States andCanada, AFL-CIO, Local 780 (the Union), and thereafterrefusing to meet and bargain with the Union; and (B) inviolation of Section 8(a)(1) of the Act, interrogated em-ployees about union activities, told them that CSTA wouldnever approve the contract the Union was proposing orsettle a contract with the Union, and told employees that,because of the situation with the Union, they would bebetter off looking for other employment.Upon the entire record (see infra, fn. 1), including myobservation of the witnesses, and after due consideration ofthe briefs filed by Respondent and by counsel for the Gen-eral Counsel, I make the following:FINDINGS OF FACT1. JURISDICTIONCSTA is a joint venture consisting of Computer SciencesCorporation, Technicolor Graphics Services, Inc. (Techni-color), and Data Processing Associates. It is engaged in thebusiness of providing data processing services to the Na-tional Aeronautics and Space Administration (NASA) atthe Goddard Space Flight Center, Greenbelt, Maryland,pursuant to a contract awarded to Respondent by NASAvalued in excess of $25 million. During the year precedingthe issuance of the complaint, a representative period,Computer Sciences Corporation, a Nevada corporation,with principal offices in El Segundo, California, purchasedand received in interstate commerce goods and materialsvalued in excess of $50,000 from points located outside theState of California. I find that, as CSTA admits, it is anemployer engaged in commerce within the meaning of theAct, and that to assert jurisdiction over its operations willeffectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.236 NLRB No. 33266 COMPUTER SCIENCES-TECHNICOLOR11 THE AL. EGED UNFAIR LABOR PRAC ti ESA. Background1. The Union's certification; events before the firstnegotiating sessionOn September 25, 1974, the Board conducted an electionamong some of CSTA's employees to determine whether ornot they wanted the Union to represent them. The tally ofballots showed that, of approximately 65 eligible voters, 41cast ballots for the Union, 13 cast ballots against theUnion, and 5 ballots were challenged.' On October 4, 1974,the Union was certified as the exclusive representative ofan admittedly appropriate unit consisting essentially of theemployees in CSTA's photoprocessing laboratory at theGoddard Space Flight Center in Greenbelt, Maryland.2Thereafter, Union Coordinator Andrew J. Younger had aseries of meetings with unit employees to get their views onthe provisions needed in a collective-bargaining agreement.By letter dated November 13, 1974, then Project Manag-er Richard N. McKee advised Union Attorney Bernard M.Mamet, with a courtesy copy to Younger, that CSTA waswilling to begin contract negotiations with the Union, andasked Mamet to arrange a mutually convenient date. Dur-ing November the Union did not reply to this letter. How-ever, during October and November Younger orally ad-vised Richard Overmyer (who at that time was assistantproject manager for the Goddard photoprocessing depart-ment), Photo Laboratory Department Manager RichardDavis, and Scott Sharpe (the director of contracts and ad-ministration for the applied technology division of Com-puter Sciences Corporation, and responsible for all collec-tive bargaining with respect to CSTA) that Younger wasgetting proposals together. By letter to Mamet dated De-cember 6, 1974, with a courtesy copy to Younger, McKeeexpressed "concern" at the Union's failure to respond tothe November 13 letter, and again asked Mamet to contactMcKee to arrange for a "mutually agreeable time" to meetregarding contract negotiations. By letter to CSTA datedJanuary 10, 1975, which enclosed a copy of the Union'sbargaining demands, Younger requested a collective-bar-gaining date. By letter to Younger dated February 7, 1975,Harry R. Kahler, who became CSTA's vice president andgeneral manager in early' 1975, suggested a date of Febru-ary 28, 1975, in the conference room of CSTA's facility inAs discussed in greater detail infra, CSTA's vice president and generalmanager. Harry Kahler, testified during (CSTA's case-in-chief that In Juls1976 Respondent doubted the Union's continued majority partly because ofemployee turnover since the September 1974 representation election. AfterKahler had so testified on direct and cross-examination, the General (Coun-sel moved for leave to file a late exhibit consisting of the tally of hallots.which at that time was in the National Archives Although objecting to thereceipt of any such exhibit on the grounds of materiality. CSTA's counselstated at the hearing that he would not oppose the receipt of such an exhibiton the ground that it was tendered too late, if it was submitted within areasonable time after the hearing was otherwise closed and if he receised acopy of it. Under a cover letter dated March 11, 1977, I week after thehearing was closed subject to the submission of this exhibit, the GeneralCounsel forwarded copies of this document to me and to Respondent'scounsel. The tally of ballots is herebh received in evidence as CGC. ECxh 172The certified unit is set forth in Conclusion of Law 4. infraGreenbelt, Maryland, which is in the Washington, D.C.,metropolitan area.3During the next I months, the parties had 8 or 9 negoti-ating sessions. During all these sessions, the Union wasrepresented by Younger, whose office is in Cocoa Beach,Florida, and CSTA was represented by Sharpe, whoseFalls Church, Virginia, office is in the Washington, D.C.,metropolitan area. Business Agent Jonathan Reynolds,who works out of Chicago, Illinois, attended many of thesemeetings on the Union's behalf, and Union AttorneyMamet, whose office is in Chicago, attended some of them.CSTA's attorney, Nicholas Counter, whose office is in LosAngeles, California, attended all of these meetings exceptfor the second day of a 2-day Chicago session in August1975 (see infra). Corporate Labor Relations RepresentativeDon Schenkel attended some meetings on CSTA's behalf,and the 2-day Chicago meeting mentioned above was alsoattended by Overmyer.Sharpe testified that, earl)y in negotiations, the Unionexpressed a preference for negotiations outside the Wash-ington area, where the Goddard facility is located, becauseWashington negotiations would be "too accessible to theemployees." Younger testified that the Union wanted tominimize interruptions during negotiations by meeting ona "common neutral ground," away from both Chicago(where the Union's office is located) and Washington. Asto this matter, for demeanor reasons I credit Younger.4Three of the eight or nine negotiating sessions were held inChicago and the rest in the Washington, D.C., area. Sharpecredibly testified that all the clauses which the partiesagreed upon were virtually the same as clauses containedin one or another of the Union's contracts elsewhere, thatthe parties "overall, definitely [did] not" agree to any ofCSTA's proposals on language, and that, in everything thatwas agreed to, CSTA gave in on everything. No collective-bargaining agreement was ever consummated.2. The 1975 negotiationsAt the first meeting, on February 28, 1975, the Uniontendered a collective-bargaining proposal to which wereattached copies of contracts, collectively referred to in therecord as the "Blue Book," between the Union and Techni-color. At or about the third meeting, the Union advisedCSTA that because of a "most-favored-nation" clause inthe Blue Book and other contracts between the Union andother employers, during the negotiations the Union couldnot agree to higher wage schedules than those set forththerein.5During this first meeting, the Union stated that itwished to negotiate nonwage matters first, and CSTA3Contracts )lirector Sharpe testified that he could not recall whether anearlier date would have been as convenient as February 28..Younger credibly testified that the parties' meetings in the CSTA con-ference facilities were constantly interrupted by telephone calls and mes-sages from the outer office to CSTA representatives.This finding is based on Y'ounger's testimony In view of the terms ofthe "most-favored-nation" clause and for demeanor reasons. I do not creditSharpe's testimony that the Union said this clause precluded it from negoti-ating "an)thing different with ('STA than they would with Technicolor."Accordingly. I do not accept Sharpe's related testimony that. at the firstbargaining session, Younger put the Blue Book on the table and said,"There II is, that's what sou're going to wgrind up with" Younger crediblydenied telling (SI A that it iould have to agree with the Blue Book267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed. CSTA asked whether any employees would attendbargaining sessions. Younger replied that it was union poli-cy that employees not attend bargaining sessions, but whennegotiations were concluded, "we would have to go back tothe membership for ratification and ...these were thedemands of the members."Sharpe and Overmyer testified that, during this first ses-sion, Younger asked when Robert Forster, who is vicepresident of Technicolor and is on CSTA's board of direc-tors, was coming to these meetings, and CSTA advisedYounger that Forster had nothing to do with the collectivebargaining at CSTA. For demeanor reasons, I creditYounger's testimony that Forster's name was not men-tioned during this meeting.On an undisclosed date in August 1975, in response toCSTA's request, the Union submitted what Sharpe de-scribed as "supposedly a complete proposal, but it was sim-ply a restatement or retyping of what they had providedbefore." 6 Sharpe testified without contradiction or elabo-ration that, in early August 1975, "there was a very definitestrike threat." No such strike took place.The parties conducted a negotiating session on August21, 1975, at the Hyatt Regency Hotel Airport, near theO'Hare Airport in Chicago, Illinois. CSTA's representa-tives at this session were Counter, Sharpe, and Overmyer.The meeting broke up about 5 or 6 p.m. Counter flew backto Los Angeles that night. However, Younger wanted tocheck with Union Attorney Mamet, whose office is in Chi-cago, about language proposed by CSTA to cover certainmatters to which the parties had agreed in principle. Heasked Sharpe and Overmyer to be available at the HyattRegency on the following day, August 22, to negotiate fur-ther after he was able to talk with Mamet, and these twocompany representatives agreed. On the following day,Younger telephoned Mamet about the matter, then tele-phoned Sharpe and Overmyer at the Hyatt Regency, andthereafter went out there, where the parties negotiated fur-ther for 2 or 3 hours. Sharpe and Overmyer then flew backto the Washington area.My findings in the foregoing paragraph are based on acomposite of credible portions of the testimony of Young-er, Overmyer, and Sharpe. I do not accept the suggestion inYounger's or Overmyer's testimony that the first sessionoccurred on August 20, which makes no sense on any ver-sion of the substance of the parties' conversations and con-duct. Also, for demeanor reasons, I do not creditYounger's testimony that part of the first session was heldat the Union's Chicago office, or that Counter was brieflypresent a! the August 22 session. For demeanor reasons, Ido not credit Overmyer's or Sharpe's testimony (crediblydenied by Younger) that Younger asked them not to leavethat day because the employees thought that the partieswere engaging in lengthy negotiations. In this connection,for demeanor reasons, I discredit Overmyer's testimonythat Younger had previously told him that Younger hadtold employee Michael Cassidy that the parties were goingto be in "round the clock negotiations for as much as threeor four days." and accept Younger's denial of this remark.6 lThis document is not in the record.in which respect he was indirectly corroborated by Cassi-dy. For demeanor reasons, and in view of the probabilitiesof the situation, I do not credit Sharpe's testimony, notspecifically corroborated by Overmyer, that Sharpe sug-gested to Overmyer that he not return to the shop on thefollowing day "to honor Mr. Younger's request." Also fordemeanor reasons, I do not credit Sharpe's and Overmyer'stestimony that on August 22 Younger reached them byhaving them paged at the airport. and credit Younger'stestimony that he telephoned them at the Hyatt Regency.On November 1, 1975, at the request of employee Wil-liam Fierstein, five bargaining-unit employees-includingFierstein, Cassidy, Gerald Gleason, and Chappelli-askedto meet with then Personnel Manager Kolom to discussvarious "concerns ... in the shop." Sharpe decided to at-tend this meeting. In addition to discussing these matters,the employees questioned whether collective bargainingwas actually taking place, and whether they should nothave a right to participate in collective bargaining. Sharpesaid that CSTA was bargaining with the Union. The em-ployees told Sharpe they did not believe him. Sharpe saidthat it was up to the Union whether or not they partici-pated in the bargaining. They asked Sharpe whether hecould intercede on their behalf with the Union and write aletter asking for them to attend the bargaining sessions.Sharpe declined to write the letter.Later that same day, the unit employees met together tofind out from employee Cassidy whether they could doanything to help negotiations. They were upset about thenegotiations and felt that getting a contract was taking along time. After some discussion, the employees decided tosend some employees to the negotiating sessions to seewhat was going on. During this employee meeting, the em-ployees elected four "officers" consisting of Cassidy aspresident, Fierstein as director of communications, Glea-son as secretary-treasurer, and Alan Guy as ways andmeans committee chairman. Also during this meeting, theemployees decided to put on a demonstration to show sup-port for the Union to CSTA. The union representatives didnot attend this meeting, nor had they been invited to at-tend, because the employees had not anticipated that themeeting would reach a decision to attend bargaining ses-sions.On November 3, 1975, Sharpe received a copy of thefollowing letter from Mamet to Counter dated October 28,2975:I've had it. Apparently your client mistakes courtesyfor weakness, so let me tell it as it is. We either get adeal or you have got a strike-and soon. I am sick andtired of being required to accommodate everybody'sschedule, including yours. The people just took a voteon their own and by letter received today they areasking to have a walk-out sanctioned. It is also clearthat they will even walk out without a sanction fromus and we are not going to let this happen. By that Imean any walk-out will be sanctioned and we are al-ready in the process of laying the preparatory work.When we get together next, I will expect us either toreach an agreement in troto or an impasse.By letter dated November 4, 1975, Fierstein advised268 COMPUTER SCIENCES-TECHNICOLORMamet that 43 "members" of the "Greenbelt Chapter ofLocal 780" had held an "open meeting" whose "main pur-pose was to elect officers" to represent the membershipduring contract negotiations. After naming the officers, theletter stated, "Also discussed ...was our legal right tohave a 'Rank and File' member of the bargaining unit pres-ent as a nonparticipating observer at the negotiation table.It was in his capacity as president of the chapter that Mi-chael Cassidy was elected to represent us at the table dur-ing the [November 11] negotiation session."On November 10, between 7 a.m. and 5:30 p.m., a groupof bargaining-unit employees conducted a public demon-stration against CSTA without giving the Union prior no-tice. At any given time during this period, 3 to 25 employ-ees were present, the largest number being present at theend of the day shift, While they were engaging in this activ-ity, the local police periodically came by and assured theemployees that they were within their legal rights as long asthey stayed on public property. Employee Kenneth Smithtestified without objection that employee Gleason, one ofthe demonstrators, told Smith that Gleason had got intouch with the police, who said what the employees weredoing was legal. Pursuant to Supervisor Davis' instructions.photographs of this demonstration were taken by AssistantPhoto Manager Murl Fleenor, who was present continu-ously from I to 4 p.m. and periodically at other times, andby Photo Maintenance Manager John Wright, who wasthere periodically.7On December 18, 1975 (see infra. fn. 8),Supervisor Davis sent Kahler the following memorandumabout this incident:Subject: Incident ReportOn the morning of November 10, 1975, photo andquality assurance personnel listed within the bargain-ing unit staged a one-day protest at GSFC. The pro-test was set up on Greenbelt Road across from themain gate. A few employees had requested vacationfor the 10th at an earlier date and most were presentthroughout the day at the site. The protest consisted ofpickets holding two large signs. One sign read "We'reReady" and the other read "Dry Run." Small blanksigns were also carried.Most people seen on the picket line worked theirnormal scheduled shifts and picketed during theirlunch period and before and/or after their regularwork shifts.Photographs are attached.... Individuals that canbe identified are listed on the back of the pictures.The protest did not disrupt production as workwithin the photo and QA sections continued as nor-mal.Ms findings that this incident occurred on November 10. 1975, is basledon Davis' testimony. For demeanor reasons, I conclude that employeeSmith was mistaken in testifying that this incident occurred in Januar)1976. The parties stipulated that. in Januar' 1976. Wright was a superli..r.There is no evidence about his status in November 1975 As to Fleenor,Smith's uncontradicted evidence shows that. for more than a year before thespring of 1976, Fleenor hired and fired employees and exercised authorits togrant time off and to have employees work overtime. I conclude that, as ofthe date of the demonstration. Fleenor was a supervisor wlthin the meaningof Sec. 2( 11) of the Act. However, because he and Wright acted pursuant tothe instructions of Davis, who was concededly a supervisor. Fleenor's andWright's status makes little or no difference for purposes of this caseThe protest ended after the traffic from the day shiftleft the center which was around 5:00 or 5:15 p.m.8Davis testified that the purpose of the picture-taking was"To record the events of the protest and in reference towhere [the demonstrators] were standing, by the gate." Hefurther testified that Fleenor or Wright had listed thenames of the pictured participants on the back of eachphotograph, and that Davis did not know why such nameswere there. In addition, he testified that he did not "really"know the purpose of this demonstration. I do not believehis testimony in this respect, for demeanor reasons andbecause his memorandum described the demonstrators as"listed within the bargaining unit."The November 11 bargaining session was attended by allof the "Greenbelt Chapter's" employee "officers" but Cas-sidy. All of them, including Cassidy, attended the Novem-ber 12 session. During discussion of contract provisionsregarding a stock purchase plan, employee Gleason ex-pressed to CSTA concern with the status of his own stockpurchase arrangements under the plan. Some employeesanswered questions put by CSTA. This activity aside, theydid not participate in negotiations. Younger credibly testi-fied that, after this meeting broke up, CSTA said that theemployees were "awful rowdy" and that it hoped theywould not attend again. Sharpe testified that, when he andYounger went out, Younger said, "You see why I don't likeemployees to come to collective bargaining." For de-meanor reasons, I credit Younger's denial. After attendingthese meetings, the officers were all satisfied with the waythe Union was bargaining with CSTA. They all decidedthat thev did not want to go to any more as observers, andthey did not. However, so far as the record shows, theynever advised the other employees of this decision.Younger credibly testified that, between September 1975through November 1975, several employees asked abouttheir observing or participating in negotiations. Still ac-cording to Younger's credible testimony, he remindedthem of his statement during the organizing campaign thatthe Union had a policy against employee participation innegotiations, because it was the Union's experience thatheated arguments during negotiations caused employers toretaliate later against employee negotiators. Similarly, em-ployee Cassidy credibly testified that during the organiza-tion period the Union told him that it had a policy againstemployee negotiators because of possible "repercussions,"which Younger did not specify. against them.At the end of the November I I bargaining session, theUnion told CSTA that the Union was going to break upand take a strike vote. The employees then registered an"overwhelming" vote to strike within 60 days unless a bar-gaining agreement was consummated. The following day,Younger advised Sharpe that the employees had voted tostrike within 60 days absent an agreement. In the spring of1975, the employees had also voted to strike. No striketook place on either occasion. The Union has a policyagainst strikes on Government installations such as thats Davis testified that he waited until December 18 to, forward his memo-randumrn of Ihis Nosember 10 incident because he was awaiting receipt ofthe pholographs. which were noll proescd In ( ST 's lahbrators269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in this case, and had advised CSTA of that policy.Between 1957 and the March 1977 hearing, the Union hadhad a total of 50 contracts, with 6 different employers, atthe Kennedy Space Center; and had conducted a total oftwo work stoppages there, one of which resulted in a loss ofabout 1-1/2 working hours. During about the same period,the Union had engaged in about 10 additional strikes, 3 or4 of them on Government installations.3. The 1976 negotiationsBetween January 1976 and July 1976, Younger held atleast two, and probably about three, meetings amongCSTA's employees. At all these meetings, the employeestold Younger not to sign a contract without retroactivity,and said that they wanted to strike.During a negotiating session held about December 1975,CSTA promised to provide a revised contract proposal 2weeks before the next meeting, which was scheduled forChicago on January 12, 1976. Prior to this meeting, CSTAhad provided an initial and three revised contract propos-als. On December 31, 1975, CSTA mailed the promisedfourth revised contract proposal from Los Angeles toMamet in Chicago. So far as the record shows, Mametreceived this material in the ordinary course of the mail.Younger did not receive it until January 11, 1976. As ofJanuary 1976, the parties were separated by most of theeconomic package, union security, functions of manage-ment, seniority, layoff and recall, and the duration of thecontract.At the January 12, 1976, meeting, CSTA was representedby Counter, Sharpe, and Overmyer. At the outset of themeeting, when Younger and Reynolds were the Union'ssole representatives present, CSTA asked them whetherthey had read its latest proposal. They replied no, and didnot say when they had received it.9At the end of the Janu-ary 12 session, which lasted about 8 hours, CSTA asked theUnion whether the parties were going on the wages, andsaid that CSTA felt the Union had never given a full andcomplete proposal. Younger testified without objectionthat Mamet, who had come in late, prepared a wage pro-posal by copying on a piece of paper, which he gave toCSTA across the table, wage figures for each CSTA jobclassification as set forth in one or the other of three union"most-favored-nation" contracts (the Blue Book contractswhich had been attached to the Union's initial contractproposal in February 1975, and a Houston contract whichhad also been previously submitted to CSTA). Sharpe testi-fied that the proposed wage rates exceeded those in theUnion's initial proposal, but, upon the General Counsel'sobjection on best-evidence grounds, I received this testi-mony solely to show Sharpe's state of mind.'0Sharpe testi-fied without specific contradiction that this was the parties'initial wage discussion, but see CSTA's January 14 letter to9 When asked why they had not read it, Sharpe testified, "I imagine theydidn't have time. I don't know. They didn't say why they hadn't read it, hutthis had happened before. It didn't surprise us."I°CSTA counsel stated on the record that he had the Union's inillal.February 1975 proposal, and the General Counsel stated that he thought hehad the Union's Janualry 12. 1976, proposal, but neither document wasproducedthe Union, set forth infra. CSTA's representatives then saidthat they were returning to their hotel and would meet withthe Union the next day to present their "best offer." On thefollowing morning, they returned and stated that theUnion was "completely unreasonable and out of the ballpark," and that CSTA did not want any more discussionsuntil the Union got more reasonable. Mamet then said thatthe Union was going to "war."At this point, the Federal mediator who had attendedthese sessions conferred privately with CSTA's representa-tives. He then told them that he wanted the parties to havea joint session, and asked CSTA's representatives to waitwhile he conferred privately with the Union's representa-tives. The Union asked CSTA's representatives to wait inthe outer offices, and they agreed to do so. After conferringwith the Union's representatives, the mediator went to getCSTA's representatives, and was informed by the Union'ssecretary that they had decided to leave and not have ajoint session, and that they would call the mediator fromtheir hotel room. After waiting about 2-'12 hours, the medi-ator received a telephone call from Counter, who said hewas calling from the airport. Using "some rather strongwords," the mediator demanded why he had not beenthere.After this January 13 meeting broke up, Attorney Mam-et telephoned Technicolor Vice President Forster, withwhom Younger had bargained in connection withTechnicolor's Blue Book and who is also a member ofCSTA's board of directors, and asked him to intervene inthe matter in order to draw it to a conclusion. Forster sug-gested that Mamet talk to Kahler. Mamet then telephonedKahler that negotiations were reaching a critical stage and,unless a settlement was reached, the Union was going totake "certain actions" against CSTA. Mamet further ex-pressed the opinion that the parties would reach a settle-ment if Kahler would come to future negotiations, andasked Kahler to come to Chicago for the next session andthen to attend future negotiations. Kahler said that hewould come to the next session if Mamet would providehim with his "full proposals" so Kahler could participate ina "meaningful way." Mamet said that he would provideKahler with a proposal by January 21, if Kahler wouldprovide him by January 19 with certain personnel policies.Kahler agreed to mail this material to Mamet. Kahler alsosaid that he would call Mamet the next day "to firm up ona time and place." During a telephone conversation on thefollowing day, Mamet and Kahler agreed to meet in Chica-go on January 27 and 28. During this conversation, Mametstated that he was not particularly interested in repre-senting the other people at Goddard, and had only comethere initially to put pressure on Technicolor, with whichhe was conducting negotiations in Houston.'By letter to Mamet dated January 14, Counter stated:This will confirm the position of CSTA as stated toyou at our meeting on January 13, 1976.Representatives of CSTA are prepared to meet withyou as soon as you have forwarded to us a total writ-ten proposal for resolving our remaining differencesI This finding is based on a composite of Kahler's testimony on directexamination and on cross-examination.270 COMPUTER SCIENCES-TECHNICOLOR(just as we have done on six different occasions whichyou requested) demonstrating the Union's willingnessto negotiate in good faith as to those issues. We areparticularly concerned about the Union's latest pro-posal as to wages, which admittedly was a step back-wards and was the very antithesis of your position atour meetings in December. In short, your last proposalrepresented a substantial increase in dollar cost overand above the Union's first proposal some 11 monthsago.Again, let me reiterate CSTA's desire to meet andnegotiate an agreement with your client as long as thatagreement is negotiated, not dictated by your negoti-ating posture elsewhere.Please forward to me the Union's proposal for re-solving the remaining issues, together with your nextavailable dates. We are prepared to meet in Chicagoonce again in the interest of facilitating final agree-ment.Kahler mailed Mamet the promised personnel informa-tion on January 16. About January 23, Mamet's secretarytelephoned Kahler that Mamet might not be able to makethe January 27 and 28 meetings because his mother was inthe hospital. Kahler asked her to remind Mamet that Kah-ler had not received the contract proposals Mamet hadpromised by January 21. The January 27 and 28 meetingswere never held. On January 28, Mamet called Kahler andrequested that they set another negotiating date. Kahlersaid that he had not yet received Mamet's contract propos-al. Mamet said that Kahler would have it by February 2.Kahler said that, as soon as he received it, he would tele-phone Mamet to arrange for a Chicago negotiating sessionto be attended by Kahler. Also on January 28, Mamet toldForster that Mamet would not participate in current nego-tiations with Technicolor until either his mother got betteror "something happened."Sometime before mid-February, Mamet told Youngerthat Mamet would prepare the contract proposals request-ed by CSTA. However, Mamet never sent any contractproposals to Kahler. In February and March 1976,Mamet's mother was in the hospital in critical conditionbecause of cancer, of which she died in March 1976. InApril 1976, Younger was assigned the job of preparing thecontract proposals requested by CSTA. Younger testifiedwithout objection that, during the period when Mamet'smother was in the hospital, "I talked to [Mamet] on severaloccasions and he told me he had talked to the employerand had explained the condition of his mother and that itwould hold up any meetings and so forth, that he wasspending quite a bit of his time at the hospital because ofher condition and there seemed to be no objection on theirpart." Between January and May 1976, Younger had aboutfour conversations with CSTA officials. In April 1976,Younger told Silarpe that Younger wanted to sit down andmeet immediately. Sharpe said that CSTA would not meetuntil the Union gave it a complete counterproposal. Youn-ger told him that it was to CSTA's best interest to concludea contract so CSTA did not have an outstanding labordispute while bidding on a NASA contract in Florida, andtook Sharpe to NASA's Florida head of labor relations toreceive his views on the "posture" of a bidding firm thatwas having labor disputes elsewhere. Also, on at least threeoccasions, Younger told CSTA board member Forster,who is vice president of Technicolor, that Younger wantedto sit down and meet immediately and asked Forster tointervene in the situation. Younger testified without objec-tion that Forster eventually told him that Forster "had aconversation with Kahler," who before taking over hisCSTA position had worked with Computer Sciences Cor-poration. and "was told that [Technicolor was] the minori-ty company in this venture and that there was some decer-tification activity taking place at Goddard and because ofthis, to keep his big mouth out of the situation, that theywould handle all of the labor relations." Kahler testifiedthat in the spring of 1976 he had not discussed the negotia-tions with Forster in any detail, that he had never askedForster to discuss negotiations on CSTA's behalf withYounger, and that Kahler had never discussed with Forsterthat there was a decertification petition going aroundCSTA. Forster did not testify. Younger testified, over ob-jection on hearsay grounds, that Forster did not identify bywhat method CSTA had received its information, but toldYounger that the decertification was of prime consider-ation to CSTA as far as concluding the union contract.Younger concluded from this conversation that CSTAhad no desire to conclude a contract because of the sup-posed decertification activities at Goddard. Because of thisconclusion, he arranged for the distribution, to each bar-gaining-unit employee, of a letter dated May 24, 1976,which stated, infer alia:...your local representatives are trying hard to se-cure a union contract for you. However, because ofcertain activities on the part of some of your fellowemployees to circulate a petition for decertification,our activities have been greatly hampered. If it is theinterest of the unit to decertify, so be it. But if, on theother hand, you feel as strongly today as you did onthe date of the election, you can demonstrate the sameby notifying your supervisors. If the company believesthat you will decertify, what incentive do they have tonegotiate now, or in the future? 12After sending out this letter, Younger had a meeting inRosslyn, Virginia (which--like Greenbelt, Maryland-is inthe metropolitan Washington, D.C., area), with about 25members of the bargaining unit. He told them that if theywanted to decertify the Union he could not do much tostop it and did not want them to. The employees told himthat one or two employees had been going around to seewhat support they could muster for such a petition, butthat there was little or no interest and no formal decertifi-cation petition ever materialized. All the employee witness-es who testified-Cassidy, Smith, Garland, Kerns, andChhabara--credibly testified that they had never seen apiece of paper which indicated that any employees wantedto decertify or get rid of the Union. There is no directevidence in the record of any decertification activity."' This letter was not received to show the truth of the matter assertedtherein.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Withdrawal of Recognition; the Prounion PetitionsOn July 7, 1976, Younger forwarded to Kahler a com-plete revised collective-bargaining proposal, together witha covering letter stating, inter alia, "Please advise us as toyour earliest availability for a negotiation session." OnMonday, July 19, while in the Washington area on otherbusiness, Younger telephoned Kahler and asked how soonthey could set up a meeting to conclude the negotiations.Kahler acknowledged having received the proposed con-tract, and said that he had to "get with his people" andwould get back to Younger as soon as possible. Youngersaid that he would be leaving town Wednesday, July 21,and asked whether Kahler could get back to him by then.Kahler said he would try, but Younger received no com-munication from him during Younger's Washington visit.On July 23, Younger telephoned Kahler to get a negotiat-ing date. Kahler said that he had had "discussion with legalcounsel and that because they believed that [the Union] nolonger represented a majority, he was going to refuse tomeet with [the Union] further."Thereafter, the Union decided that if CSTA had a "legit-imate distrust" of the Union's majority, the "easy way" toresolve that was to go to an election. At Younger's request,on July 27, 1976, Cassidy went to the Board's RegionalOffice, with authorization cards I to 1-1/2 months old, andfiled on the Union's behalf a representation petition, dock-eted as Case 5-RC-9794, which described the unit as "Alllaboratory employees involved in photographic processing,quality assurance, and maintenance employees employedby the employer at NASA's Goddard Space Flight ('enterlocated in Greenbelt, Md.," excluding "All office clericalemployee[sic], professional employee [sic], guards and su-pervisors as defined in the National Labor Relations Act,as amended, and all other employees." Maintenance em-ployees were not mentioned in the Union's October 1974certification, although they were included in the unit de-scribed in the Union's July 7, 1976, proposed collective-bargaining agreement. Younger had instructed Cassidy toget the certification from the Board and to use the unitlanguage therein. The variance is unexplained in the rec-ord. CSTA raised a unit issue and sought to go to a hearingthereon. The hearing was set at a date when Younger,Mamet, and Reynolds all had to attend an Internationalconvention in Minneapolis. The agency refused to changethe date of the hearing. In consequence. on August 9, 1976,the Union requested leave to withdraw its petition withoutprejudice. The petition was withdrawn about 2 days later.Thereafter, CSTA caused to be circulated among theemployees the following memorandum, dated August 12and signed by Kahler:Today we were notified by the National I.abor Re-lations Board that [the Union] no longer wishes to par-ticipate in a secret ballot election, and it has with-drawn the election petition. This is unfortunatebecause the Union seeks to deny you, the employees.the opportunity to express your true desires regardingUnion representation through a secret ballot election.We can only speculate why the Union took this ac-tion. Perhaps they believed that once you had the op-portunity to hear and consider all the facts, you wouldvote against union representation. Knowing this, theUnion decided to withdraw its petition rather thanproceed with the election. In any event, one fact isclear. since October 1974 [the Union] has been unable todeliver on any of its promises.As we recently stated, we believe that a democraticvote is the best way to resolve the Union's claim forrecognition. We remain ready to participate in an elec-tion and to discuss all the issues that are of concern toyou. We think you should be asking "What is theUnion afraid of'?"We shall continue to keep you advised of furtherdevelopments.Meanwhile, on August 10, 1976, employee Cassidy draft-ed a petition in which Younger made "minor changes" be-fore Cassidy typed it, which read, "We continue to be rep-resented by [the Union] and request that you resumebargaining immediately." 13 On August 10 and I 11, this doc-ument was circulated among the employees by employeesCassidy, Smith, Singh Chhabara, and David Garland. Cas-sidy told the employees that "since the Company feels .the Union no longer [represents] a majority, Mr. Youngerand I felt that perhaps a petition of this nature would againdemonstate that the majority does exist within the bargain-ing unit." Garland told them "that the Company felt thatwe no longer had a majority for the I nion and that wewere trying to show them that we did ...and that wewanted to continue negotiating immediately." Of about 43employees in the bargaining unit. some of whom were onvacation, 31 (including Cassidy and (;u') signed this docu-ment. Cassidy and Garland told the employees whom theNsolicited that there would be no hard feelings if they didnot sign. Of the unit employees approached to sign. tworefused.Younger told Cassidy to make a carbon copy of thisdocument, to deliver the original to Kahler, and to haveKahler initial the carbon copy. On August 12, after the endof Cassidy's work shift, he went to the reception room out-side Kahler's office with the signed petition and a xeroxcopy which included all the signatures. Cassidy introducedhimself to Kahler's secretary, Queen. and told her that hehad some union material and wanted to see Kahler. Queenthen went into Kahler's office and told him that Cassidywas outside and would like to see him to deliver a paper tohim. Kahler told her to tell Cassidy that Kahler was in-volved in a meeting and to ask him to come back in anhour. She went out, told Cassidy that Kahler was in ameeting. and said that he could either wait for an hour orcome back in an hour. Leaving Cassidy in the receptionroom,'4she returned to Kahler's office to say that Cassidywould come back in an hour.At this point, Kahler telephoned Sharpe. Sharpe testifiedthat, of CSTA's 700 or 720 employees at Goddard outsidethe certified unit, all are unorganized. Sharpe further testi-fied that CSTA's formal supervisory training program in-i ( assid? could not recall whether he suggested the petlion to Youngeror Younger suggested the petiltion to him.l4 le waied half the tinme and then left272 COMPUTER SCIENCES-TECHNICOLORcludes a course which "deals with union sensitivity anddiscusses with supervisors things that they should be doingin the shop to preclude employees from seeking outsideassistance from unions. It's a union prevention or unionsensitivity type of course [which discusses] cases ...wheresupervisors have been misled by employees into recogniz-ing the union." Still according to Sharpe, these courses hadincluded "discussions based on previous cases that therewere various techniques used to achieve ...defacto recog-nition and we were well acquainted with all these tech-niques ...such as presenting petitions to supervisors, ormanagement when [the supervisors] are unaware of thedocuments being presented and then making a case thatthe company recognized the union.... For instance an[employee] would walk up to a supervisor and hand thatsupervisor a piece of paper or ... a stack of authorizationcards and the supervisor would accept them not realizingwhat he had accepted. The legal precedent that he wasestablishing by accepting those cards." Kahler told Sharpethat Cassidy had said that he had something to give Kahlerpersonally. Kahler testified that he and Sharpe knew thatCassidy had filed the representation petition on theUnion's behalf and were aware that what Cassidy wantedto give Kahler "personally' might be "cards or a petitionor some sort of document like that." Kahler asked whetherhe should see Cassidy. Sharpe said yes, but to be "veryalert for Mr. Cassidy presenting some union papers that wewere not to receive," and not to take any written docu-ments or cards from Cassidy. Sharpe explained to Kahlerthat Sharpe was afraid that, if Kahler accepted material heshould not accept, "This could be considered as recogni-tion of the bargaining unit." After hanging up, Kahler toldCSTA Controller Henry Leidemer and CSTA BusinessManager Jack Bailey, who were in Kahler's office, that, ifCassidy attempted to deliver a document to any of thethree of them, none of them was to accept or read it.Thereafter, Queen admitted Cassidy into Kahler's office.Cassidy introduced himself and said that he had a petitionthat was signed by people in the bargaining unit indicatingtheir desire to be represented by the Union and requestingthat CSTA resume bargaining. Kahler asked what it said.Cassidy read aloud the typewritten material on the peti-tion, but not the names. Cassidy said nothing about howmany employees had signed it. Kahler made no comment.Cassidy asked Kahler to sign a copy of what Cassidy hadin his hand, acknowledging that he had received it. Kahlersaid no. Cassidy put the document on the coffee table infront of the couch where Kahler, Leidemer, and Baileywere sitting, and in such a position that it faced Kahler.Kahler lowered his head, in such a position that if his eyeswere open he was looking at the petition, and kept his headin that position for 10 to 30 seconds. The signatures on thepetition were easily readable by someone who was lookingat the petition with his head in that position. Cassidy leftthe petition on the table, said goodby, and went out of theoffice. While Cassidy was in the office, Kahler did not indi-cate to him that Kahler had seen or looked at the names.Kahler testified that he did not see Bailey or Leidemer pickup the document or lean forward to examine it. Leidemertestified that he never looked at the document. and did notsee Bailey look at it. Bailey did not testify.5Kahler then called Queen into the office and asked herto prepare an office envelope, put the document in it, andmail it to the Union. She went out of the office, returnedwith the envelope, put the document in the envelope, andasked Leidemer to assign someone to take it to the postoffice. She did not look at the document. Leidemer ar-ranged for the mailing of the document, return receipt re-quested.That same day, August 12, Cassidy told Younger aboutthe petition and its delivery to Kahler. Later that same day,after unsuccessfully trying to get through to Kahler,Younger telephoned Sharpe and asked him whether, hav-ing received the petition from the employees. CSTA wasprepared to negotiate. Sharpe said that CSTA had not re-ceived a petition. Younger said that he understood thatCassidy had delivered a petition to Kahler personally.Sharpe replied that Cassidy had brought in a "cockamamiepiece of paper that we didn't bother to read. We folded itup and mailed it back to you." Younger asked how CSTAknew to mail it back to Younger if CSTA did not knowwhat it was. Sharpe said, "Anything Cassidy would bringin would have to be union trash, and you receive all uniontrash, so we mailed it back to you. In any event, we don'tbelieve that you have a majority and our position remainsthe same." 16 By letter to Younger dated that same day,August 12, Kahler stated:Mr. Sharpe has informed me of your telephone con-versation with him today in which you advised him ofL.ocal 780's desire to bargain on behalf of CSTA photolab employees in Greenbelt, Maryland. As I told youon July 23, 1976, we doubt that your Union continuesto represent a majority of CSTA employees in an ap-propriate bargaining unit. This is particularly true inlight of the confusing circumstances regarding yourwithdrawal of the Representative Petition filed by Mi-chael Cassidy.We believe, as does the United States SupremeCourt, that the best way to determine your representa-tive status is through a secret ballot election. Accord-ingly we have authorized our counsel to file a Repre-sentative Petition with the National Labor RelationsBoard.Please direct all further correspondence regardingthis matter to our attorneys, Jackson, Lewis, Schnitz-ler & Krupman, Attention: Mr. Victor Schachter, 261Madison Avenue, New York, New York... .7' Ms findings In the foregoing paragraph are based on credible portionsf ( assids's. Kahler'-. and I eidemer's testimony For demeanor reasons. Ido not credit Kahlt's tcstimon., or L.eidemer's parti) corroborative testi-mnonN, that Kahler did not look at the document Nor do I accept CassidN'sinitial testimotn. which he suhsequentls withdrew. that Kahler at one pointhad the petition in hi, hand'i i finding, as trl this c,,nersatiomn are based on Younger's iestimonyfwhich for demeanor reasons I accept to the hmnited extent it is inconsistentwith Sharpe's iestirnons Sharpe testified. inter alia, that he told Youngerthat "we don't knos w hat that uas.' referring to the paper left bh C(assidy.and "''u dln't expecl us to fall for thatu old trick, do you." referring to "arecognized techniqlue of ai uillon ti, surprise management with cards andpetlo, an d s nd things i th.at are suppoedls developed to get managementto recognlze the unllon-In view oIf the contcnts and date of this letter. I do not accept Kahler'sContinued273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 16, 1976, Younger filed an 8(a)(5) charge,docketed as Case 5-CA-8120, which alleged that, on Au-gust 12, Respondent had unlawfully refused to continuebargaining. That same day, Kahler signed the followingmemorandum which CSTA distributed to the employees:As you know, CSTA believes there is reasonabledoubt as to whether [the Union] represents a majorityof the photo lab employees. CSTA also believes thatthe correct way to resolve this issue is through a secretballot election under the supervision of the NLRB.While CSTA is quite willing to participate in suchan election, and to address the real issues of whether aunion is in the best interests of our employees, [theUnion] is not. Accordingly, we have filed a petitionwith the NLRB requesting a secret ballot election.We look forward to the opportunity to discuss allthe issues with you. We shall continue to keep youadvised for further developments.On August 18, CSTA filed a representation petition withthe Board. In the blank on the form for the description ofthe unit involved, CSTA entered "As alleged by Union"and then the unit as set forth in the Union's July 7 pro-posed contract and in its withdrawn representation peti-tion. As previously noted, these units, unlike the certifiedunit, set forth maintenance employees as included therein.Thereafter, Kahler and Younger were both advised(Kahler by CSTA counsel and Younger by someone fromthe Regional Office) that the Regional Director wouldprobably dismiss the August 16 charge. By letter to theRegional Director for Region 5 dated September 20, 1976,Younger stated. "I am hereby withdrawing without preju-dice, case number 5-CA 8120 so that the Board can pro-ceed as rapidly as possible on case number 5 RM-806,"CSTA's election petition. There is no evidence that CSTAreceived a copy of this letter. By letter to CSTA's counseldated September 23, 1976, the Regional Director statedthat the charge had been withdrawn with his approval.Thereafter, CSTA requested the Director for leave to with-draw its petition. By letter to CSTA's counsel dated Octo-ber 6, 1976, with a copy to Younger, the Director statedthat he had approved the withdrawal of the petition with-out prejudice. Kahler testified that CSTA decided to with-draw its petition because the Union withdrew its petition"which was evidence to me that they didn't have supportfor an election and then the Union filed an unfair laborpractice ...charge [which] was investigated by the Boardand I was told that the charge was going to be dismissed.[The Union's withdrawal of the petition] more stronglyconfirmed the doubt in my mind, and there was evidenceto me that the Board agreed that the Union no longer rep-resented the bargaining-unit employees so as a result ofthat we felt there was no reason to have the election." Kah-ler could not "recall" the "exact reason" which CSTAcounsel had given for the projected dismissal of the charge,"I guess it was a result of the [Board's] investigation."On a date not clear in the record, CSTA orally told thetestimony that he sent it because Sharpe told him that he had refused a July28 bargaining demand from Younger and Younger asked for the letter.employees that it had withdrawn its petition because "wehad been advised, as a result of the Board investigationthey were going to dismiss the charge if the Union did notwithdraw it, so since they did withdraw it, this reconfirmedmy doubts, that it wasn't necessary any more." After beingso advised in a meeting with other employees, Cassidyremarked to Supervisors Davis and Vogel, "I'm glad it'sover. It's a relief. Now, I can get back to being an employ-ee.... I've gone to some expense for phone calls andmeetings that I have paid out of my pocket and the unionnever reimbursed me."In view of the Union's information regarding Kahler'sAugust 12 and 16 letters to the employees, the Union in-ferred from CSTA's October 6 withdrawal of its petitionthat CSTA did not really doubt the Union's majority. Be-cause of this inference, by letter to Kahler dated October 7,1976, Younger requested an immediate meeting withCSTA for the purpose of resuming collective bargaining.The Union received no response to this letter. WhenYounger tried to reach Kahler by telephone, Younger wasshifted to Sharpe, who said that his position remained thesame, that CSTA would not bargain with the Union, andthat Younger should get in touch with CSTA AttorneySchachter. On October 26, Younger filed the charge in theinstant case.On November 6, 1976, Cassidy drafted (with minorchanges by Younger) and typed a second petition to Kah-ler, which bore no date and stated, "We continue to berepresented by [the Union] and request that you resumebargaining immediately." 18 Cassidy, Garland, and Chhab-ara circulated this document among their fellow employeesand asked them to sign it. Cassidy told the employees thatCSTA felt the Union no longer represented a majority andthe employees would display the contrary to CSTA. Gar-land told the employees that there would be no hard feel-ings if they did not sign. Of about 43 employees in the unit,some of whom were on vacation, 28 (including Cassidy andGuy) signed the petition.19 In compliance with instructionsby Younger, Cassidy mailed this document by certifiedmail to Kahler, who received it on November 26, 1976.Kahler testified that, when he opened the envelope whichcontained this document, he had no idea what would be inthe envelope, and that after reading the document he im-mediately called counsel, to whom Kahler sent it atcounsel's request. Kahler further testified that the docu-ment did not alter his doubt as to the Union's continuedmajority status because "I had no idea under what condi-tions those signatures had been obtained," and because ofthe considerations "I stated previously [infra, II,D,2], theseries of events that took place, submittal of an electionpetition, the withdrawal of it, dismissal of an unfair laborpractice charge, the Board's investigation of it, their deci-sion and then the resubmitting of the same unfair laborpractice [charge] by the Union after they had withdrawn itand I just assumed this was some more union games anddisregarded it." There is no evidence and no claim thatCSTA ever resumed recognition of the Union.18 Cassidy could not recall whether the petition was proposed by him orby Younger.·9 A 29th purported signature on the document was unauthenticated.274 COMPUTER SCIENCES-TECHNICOLORC. Alleged Interference, Restraint, and CoercionI. Alleged statement by Overmyer at meeting attended bybargaining-unit personnelEmployee Garland testified that, during May and/orJune 1976, Overmyer conducted two meetings, about amonth apart, which each lasted 45 to 60 minutes, were eachattended by 25 to 30 bargaining-unit employees, and atwhich the employees brought up such problems as workingconditions, breaktime, and signing out timecards for lunch.Garland named six day-shift employees and four supervis-ors (including Davis and perhaps Setty) who attended.Garland testified that, at one of these meetings, Overmyersaid that CSTA would never negotiate a contract with theUnion. According to Garland, this matter "likely" came uptoward the end of the meeting. He thought the discussionwas brought up by employee Gleason, but did not recallwhat question he asked, or what Overmyer replied.20Gar-land could not recall the context of Overmyer's statement,and was unsure about what else Overmyer said.2' Over-myer testified that the only employee meeting he had heldduring 1976 which was attended by only bargaining-unitpersonnel occurred on June 10, when he told them about anew Department of Labor wage determination which af-fected them but did not discuss the status of negotiations.22Overmyer further testified that the only two employeemeetings during this period when he did discuss the statusof negotiations were held in May and early June and thatonly one or two bargaining-unit employees attended eachof these meetings. He initially testified that "employees"outside the bargaining unit "would ask the status of thebargaining, not the company's position"; and that "Theresponse to the questions at the meeting in May was thatwe are negotiating, that we are waiting for a complete pro-posal from the Union before we return to the negotiatingtable." Later, he testified that just one question was raisedby "individuals outside the bargaining unit." He deniedtelling the May meeting that CSTA would never settle thecontract with the Union. He did not testify about his re-marks at the early July meeting to which his testimonyalluded. Davis testified that no questions were raised aboutthe Union during the June 1976 meeting where the Depart-ment of Labor wage determination was discussed, and thathe never heard Overmyer state that CSTA would not nego-tiate with the Union. Setty testified on CSTA's behalf, but20 There is no record evidence to support the assertion in CSTA's briefthat Gleason's separation occurred in February 1976. The record fails toshow the date.21 Garland first testified that Overmyer said the Union had been request-ing retroactivity as a condition for settling the contract. Then. Garlandtestified that this was one of the conditions, but he did not recall Overmser'ssaying that. Garland first testified that Overmyer "may have" mentionedthat an election petition was pending and that the Union had withdrawn itspetition, then that he recalled some discussion about the Union's withdraw-ing its petition, and then that he did not recall any such discussion. (Aspreviously noted, the Union filed its petition in late July and withdrew it inearly August. Garland dated the meeting described in the text as May orJune.)22 Garland denied that, at the meeting described in Garland's testimony,Overmyer mentioned that CSTA had just entered into a new contract withthe Government for the project.was not asked about this matter.The demeanor of Overmyer and Davis cast doubt ontheir reliability as witnesses, whereas Garland impressedme as an honest witness. Furthermore, although Garlandwas unable to recall or was uncertain about some of thestatements made at the meeting, he did specifically recallsome of the subjects discussed there and the names of anumber of those who attended. Moreover, Overmyer didnot deny making at an employee meeting held by his owntestimony in early July the statement to which Garlandattached a May or June date, and Overmyer's testimonythat questions or a question about the status of negotia-tions proceeded only from nonunit employees seems some-what unlikely. Accordingly, I credit Garland as to the inci-dent described in this section.2. Alleged statements by Setty to KernsIn January, February, and March 1976, employee Kernsoccasionally wore to work a T-shirt with the Union's nameand logo on it. In June 1976, Setty, Kerns' immediate su-pervisor, gave Kerns his semiannual performance review.Kerns' written performance review stated that in every ca-tegory he met the expectations of the job, without beingabove or below requirements. Kerns asked why he was rat-ed only average in all these respects. Setty said that, underthe circumstances, all he could rate Kerns was as an aver-age employee. Kerns said that he thought his 14-cent in-crease was too low. Setty said that it was better than mostpeople Rot and the most he could expect under the circum-stances. 3Kerns testified on direct examination that Setty also saidthat Kerns did not have the right attitude, the Union wasscrewing him, CSTA was screwing him, and Kerns wouldbe better off somewhere else, would make more moneysomewhere else. On cross-examination, Kerns did not dis-pute the assumption expressed in CSTA counsel's exami-nation that this conversation with Setty concerned theUnion, but Kerns' own account of the conversation oncross-examination does not allude to the Union, and whenCSTA counsel asked whether this was all he rememberedof the conversation, he said, "Yes, I think so." Setty deniedKerns' testimony about the reference to the Union. Settyfurther testified that Kerns wanted to know whether hewould be able to advance, and Setty replied that Kerns wasdoing an average job and there was no reason why hecould not advance.Kerns further testified that, on a Saturday when he wasworking overtime, Setty told him that he was working up tohis full potential but did not have the right "attitude."Kerns dated this conversation as September 23, 1976,which was a Thursday. When asked whether Setty had anydiscussion with Kerns about his employment, Setty replied,"Not on the 23rd." Setty further testified that Kerns "couldhave" worked on a Saturday in September 1976. 1 creditKerns' essentially undenied testimony as to the content of21 Kerns testified that he later asked a few of his fellow employees whattheir increases were, and their replies squared with what Setty told him.CSTA's counsel subsequently examined Kerns' personnel file. There is noother evidence regarding how his increase compared with those given otheremployees.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis conversation, which I find occurred about Saturday,September 25.CSTA's brief contends that Kerns' testimony should berejected because of Supervisor Davis' testimony that in lateMay or early June Kerns asked him what "proceedings thepeople could go through to decertify the Union." 24 How-ever, because Kerns signed both the August and Novemberprounion petitions, because he wore prounion insignia inthe plant in January through March, and for demeanorreasons, I accept Kerns' denial of the inquiry Davis attrib-uted to him, and discredit Davis' testimony in this respect.CSTA's brief also points to a "promotion" which Kernslater received to "class A Photo Technician." However.employee Smith credibly testified without contradictionthat this classification did not exist until November or De-cember 1976, and Kerns did not receive this classificationuntil December 1976, 5 or 6 months after his first conversa-tion with Setty and 4 or 5 months after CSTA withdrewrecognition from the Union.25For demeanor reasons, Icredit Kerns as to this first conversation, notwithstandinghis failure on cross-examination to allude to Setty's refer-ence to the Union.3. Alleged Statement by Setty to ChhabaraIn late June or early July 1976, Supervisor Setty had oneor two conversations with Chhabara about his dissatisfac-tion with his job.26Setty testified that such a conversationoccurred in connection with Chhabara's semiannual re-view, that he said that he was "very concerned about hisposition at work," that Setty explained to him why he wasreceiving "just an average review," that Chhabara "seemedto be happy," that he wanted to know "where he could gowithin the company," and that he said "he was basically ashigh as he could go in his position and it was financialfrom there on as far as promotion to the-the next promo-tion would have been to a supervisory level." Setty went onto testify that later, but still about late June or early July.Chhabara told him that Chhabara "was unhappy, that hewanted to leave the shift and go to another shift,27or waslooking for another job [with] another company ...hewas considering that, that he didn't feel he was gettingahead.... I told him, if he wished to go out, there wasnothing I could do about it." Setty denied ever tellingChhabara that he was being screwed by the Union andCSTA and he would be better off looking for another job.Chhabara testified that he told Setty that he was not get-ting anywhere with "this job" and that Setty said thatChhabara "was being screwed by the Union, by the com-pany and [he] should be better off looking for another job."Chhabara wore a union tie, pin, and T-shirt around theshop, but the record fails to show when he did this. He also24 On cross-examination, Davis testified that Kerns used the word "decer-tify;"When asked the date on cross-examination. Kerns gave December1976. In view of Smith's testimony summarized in the text. I accept this daleeven though Kerns then answered "Yes" to the question on cross-examina-tion. "So you received a promotion in September of '76?"26 My finding as to the date is based on Setty's testimony. Chhabaratestified to a conversation in 1976. prior to August of that Near,z7 Chhabara's shift began about 4 p.m. and ended about midnightsigned and helped circulate the prounion petitions in Au-gust and November 1976.28I regard as somewhat incongruous Setty's testimony thatChhabara was, concomitantly, "happy" with his averagereview, concerned with "where he could go within the com-pany," and considering "getting ahead" by changing shifts.For this and demeanor reasons, I credit Chhabara eventhough, when being interviewed by a Board agent beforethe hearing, he did not refer to this incident when asked ifanyone had ever threatened or discriminated against himbecause of his union activities.29 Although Chhabara didtestify that he had told "people in the lab" that "the pres-sure of being a supervisor was too much to take," 30 there isno evidence that Setty knew this; Setty's version ofChhabara's statements is inconsistent with any such viewsby Chhabara, and Chhabara had not reached the maxi-mum pay level for senior technician, the highest paid non-supervisory classification.4. Alleged statement by Overmyer to GarlandGarland testified that, from time to time before aboutAugust 1976, he asked Overmyer what was going on withthe Union, and he replied nothing, that CSTA was waitingfor the Union to send its proposals. Still according to Gar-land, on a date between August 3 and 9, 1976, when heagain asked Overmyer this question, Overmyer said thatCSTA "would never negotiate a contract with the Union orpay any retroactive pay," and "probably." or "may have,"said that, as long as the Union insisted on retroactive pay,CSTA could not agree to the Union's proposals. Garlandcredibly testified that he did not feel "personally threat-ened" by the statement that CSTA would never negotiate acontract with the Union, but did feel from this statementthat "what the hell is the use of pursuing anything further.... Overmyer ... is one of the key people that makesdecisions. He has the authority to negotiate. Now if that ishis opinion what can we do to come up with a negotiation.The job we have is such that we can't go on strike. Itwouldn't hurt anybody, we can't force them to negotiate."Overmyer testified that on a "half dozen" occasions Gar-land asked him about the status of negotiations: that dur-ing one of these conversations in late January Overmyermentioned retroactive pay; that he did not discuss this withGarland in either July or August; that during conversa-tions with Garland before July 23 he told Garland that"from the January 13 date on, [CSTAJ had taken the posi-tion ... that litl would not return to the bargaining tableuntil the Union had submitted to us a formal contract pro-posal"; and that, after July 23, he told Garland that CSTA2' Supervisor Michael Taylor testified without contradiction that, aboutJuls 1976. Chhabara told Taylor that he was dissatisfied with both theUnion's and C(STA's conduct during negotiations. Taslor did not report thisconversation to Kahler or other members of management21 Chhabara also replied in the affirmative to the questions. on cross-examination. "Isn't it a fact that Mr. Setty did tell you that you had gone asfar as you're going to go in the company [and] if you are not satisfied withthe classification that you have now, you would be better off looking foranother job?" Ilowever, counsel's question set forth an accurate. althoughincomplete. summary of Chhabara's prior version of the conversation' tle had been a supervisor while working for a prior contractor at theCenter. tie denied preferring not to be a supervisor because of that pressure276 COMPUTER SCIENCES-TECHNICOI.ORhad withdrawn recognition from the Union and negotia-tions were not going on. Overmyer denied ever telling Gar-land that CSTA would never negotiate a contract with theUnion. and denied telling him in July or August thatCSTA would never pay retroactive pay.Because no contract negotiations took place after Janu-ary and CSTA withdrew recognition in late July, I con-clude that Garland was mistaken in attributing to a date aslate as early August Overmyer's statements concerning ret-roactive pay, and I conclude that they were made duringearlier conversations between the two. However, for de-meanor reasons, I credit Garland's testimony that Over-myer said in early August that CSTA would never negoti-ate a contract with the Union.5. Alleged statements by Setty to Smith and ChhabaraOn August 16, 1976, employees Smith and Chhabara,both of whom were working on the same 4-p.m.-to-mid-night shift, had a discussion between themselves in the lab-oratory about which one would attend a union meetingscheduled for 5:30 p.m. that day and which would coverthe work station. Supervisor Setty came into the laboratoryand told them that "the people across the hall" thoughtthat both should attend the meeting as long as there was noimmediate work pressing. Setty said that they would be"docked" for the time they spent at the meeting. Both em-ployees did attend, and then came back to work. Whenthey returned, they found Setty, whose regular quittinghour was 4 p.m. but who on occasion worked late. Sett)started to make factual allegations about the Union, andSmith responded by telling Setty about types of strikes.Setty did not in terms ask him what happened at the meet-ing.On the following day, Supervisor Mike Taylor 3 cameup to Smith and said that "for every grievance or for ev-erything the Union was asking for, there was somebody inthe lab who had a legitimate grievance and a right to askfor that." Setty said that the Union would never get thecontract settled because CSTA would not settle the con-tract that the Union was asking for, that the Union had"screwed [the employees] over and they' were never goingto get anything again" and that the Union "had [obscenity]him over and always would." Setty further said that theCSTA lawyers were glad the unfair labor practice chargehad been filed because it would be an immediate 6-monthdelay in which they would not have to negotiate. Setty alsosaid that CSTA had "hired a very professional law firmand it would be very hard for the union membership." Set-ty said that he had been told by management to get infor-mation from Smith and Chhabara about what had hap-pened at the union meeting and to feed it back tomanagement. Smith said that the employees had discussedsome of the things they were asking for, including a guar-anteed 40-hour week.32My findings as to this conversation are based on a com-l The transcript erroneously refers to him as "Mike Kahler" (Kahlerrh[mes with Taylor.)Smith testified that "at that particular moment" he did not feel threal-ened by Sett)ys questioning. but that Smith "felt he was prevailing upon afnendship to find out what happened"posite of Smith's and Chhabara's testimony.33Setty testi-fied that he and Smith were talking "about the rulingwhich was made by the Labor Board about whether theLabor Board ruled in favor of the pending action whichwas in front of them and whether they could legally strike;if they struck and the ruling was against them, that theycould be replaced.... I told him it had been explainedthat if they struck, if it was illegally, that they could bereplaced and that was my knowledge of the matter." Tay-lor testified that Smith and Setty discussed whether a per-son striking without union or NLRB sanction could be re-placed, and that Setty said he did not know. In view of theinconsistency between their versions of what was said, Idiscredit both versions. For demeanor reasons, I discreditSetts's denials that he told Smith that Setty was told topump him about what happened at the union meeting, thatthe Union had screwed the employees over, that the attor-neys were happy that the Union had filed charges becausenow it would take 6 months to negotiate, or that CSTAwould not negotiate a contract with the Union." To theextent inconsistent with Smith's testimony, I discredit fordemeanor reasons and, in view of indirect corroboration ofSmith by Cassidy (see infra), Setty's denial that he saidCSTA had hired a professional law firm and it would behard for the Union to negotiate, and his testimony that hemerely said that CSTA had a law firm with a "very goodreputation." 3s6. Alleged statements by Setty to CassidyEmployee Cassidy' credibly testified, with some corrobo-ration from Setty. that in the latter part of August 1976Setty told Cassidy that CSTA's New York law firm "was avery competent and capable organization and that if weever settled our matters with the Union," that law firmwould be a very competent and a very difficult organiza-tion to deal with. Cassidy further credibly testified thatduring this same conversation Setty said that the Union'swage demands could not be paid because the employees'wages were ultimately paid by NASA, which was on a rela-tively tight budget. On direct examination, Cassidy testi-fied that Setty said that, because of the "union situation,"it would be better for the employees to seek other employ-ment. On cross-examination, he testified that Setty said, insubstance, that the possibility of Cassidy's job going on forany period of time was slim, and that perhaps in I or 2 or3 Chhabara wsas present during only part of the conversation He credl-hbl testified that he was "in and out .going backwards and for, ards.-and was about 2 feet away from Settw's desk during the part or the conversa-tion which Chhabara overheard For demeanor reasons. I do not creditTayllor's testimony that during this conversation (Chhabara was sitting in achair and not working.14 Ilnlike C'ST .I see no inconsistency between Smith's testimony thatSetts started to make factual allegations about the Union on the employees'return from the meeting and Smith's further testimony that, after this tacticfailed to stimulate any informatlon from the employees about it. Setty toldtheim on the following daN that he had been told to "pump" them about it.' I.lalor testified that he did not "recall" discussing grievances. or Setty'ssaying that he x as told to "pump" employees about what had happened ata inion meeting. or that the company lawsers were glad the Union had filedthe charges. or that CSI A would not negotiate with the Union However.Taslior via absent during part of this consersation In any event. for de-meanor reaslns. I regard Smlith's and Chhabara's unequivocal testimons asmore rehahbl Ihan Tal!lor's equivocal denials.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 years there would not be a job there, but further testified,in effect, that Setty did not in terms attribute such poor jobprospects to the Union.36In describing this conversation,Cassidy's prehearing affidavit does not refer to any re-marks concerning his job prospects. Setty was not askedabout this aspect of the conversation. As to the portions ofthe conversation dealt with after the first two sentences ofthis paragraph, I accept Cassidy's version on cross-exami-nation. Cassidy credibly testified that Setty was a friend ofhis, that Cassidy's leadership in the union movement wasopenly displayed throughout the plant, that his union sym-pathies were common knowledge to everybody, and thatSetty had previously discussed the Union with him. Settydid not deny awareness of Cassidy's union leadership.7. Alleged statements by Setty to SmithWhen first taking over the job in May 1973, Respondentannounced that nobody could be promoted to the job ofsenior photo technician without 8 years' experience. OnAugust 28, 1976, employee Steven Monk and Fred Piercewere promoted from class B photo technician to seniorphoto technician.37At or around this time, both Monk andPierce had vocally expressed themselves to employee Smithas opposing the Union; but there is no contention or evi-dence that CSTA knew this or in fact discriminated againstSmith to discourage union activity. Smith, who was then aclass B photo technician, approached Supervisor Setty andsaid that Smith did not think that Monk had the 8 years'experience requisite for the promotion. The testimony con-flicts as to the substance of the rest of their discussion.Smith testified as follows: Setty replied that Monk'squalifications had nothing to do with his promotion andthat he had been promoted because of the job that he wasdoing at the time. Smith asked if his own qualificationswere lacking in any manner. Setty replied no, that within afew days he would be firing another employee, who was asenior photo technician, and that Setty would be puttingSmith up for the dischargee's slot for promotion. Smithasked what future he had with Respondent. Setty said that,because of the situation with the Union, Smith would neverget any further than he was and would be better off look-ing for another job, for instance, a company called "E Sys-tems" which had previously hired a number of Respon-dent's employees.Setty testified that, when Smith asked about Monk's ex-perience, Setty replied that the previous supervisor hadbrought this to Setty's attention and he would look into it.Still according to Setty, Smith's future with CSTA was notdiscussed at that time. Setty went on to testify that, a dayor two later, Smith said that he felt he was not going any-where with CSTA and would perhaps have to look else-where; to which Setty replied that, if this was his feeling,maybe he should look elsewhere. Setty denied any conver-36 Cassidy testified ItI a "suspicion" that the laboratory would he elimi-nated because of some new and improved methods.My finding as to the date is based on the testimony of Supervisor Setly.the production control supervisor of the photo lab. For demeanor reasons, Ido not accept the testimony of employee Smith that these promotions oc-curred in late July or early August.sation with Smith about advancing with CSTA, or tellinghim that, because of the union situation, he would not getanywhere and would be better off looking for another job.Further, Setty testified that Monk did indeed have the re-quisite 8 years' experience.Smith testified that he knew E Systems had been hiringbut never applied for a job there. It is undisputed that, inDecember 1976, Smith was promoted to the newly createdclassification of class A photo technician, a job which paysmore than class B technician although less than seniortechnician.Because Smith's testimony that he was told he would getno further with CSTA is inconsistent with his further testi-mony that during the same conversation he was promised apromotion when a senior technician was fired, and is tosome extent rendered questionable by Smith's subsequentconduct and employment history, as to the foregoing inci-dents I credit Setty to the extent his testimony conflictswith Smith's.D. Analysis and Conclusions1. The alleged independent violations of Section 8(a)(l)I agree with the General Counsel that CSTA violatedSection 8(a)(1) of the Act when (a) Supervisor Overmyer,in May or June 1976, told a meeting of the bargaining-unitemployees that CSTA would never negotiate a contractwith the Union; 38 (b) in June 1976, Supervisor Setty toldemployee Kerns, in effect, that his union activity had ad-versely affected or might adversely affect his performancerating, and that he did not have the right attitude, theUnion was screwing him, CSTA was screwing him, andKerns would be better off somewhere else, would makemore money somewhere else; 39 (C) Setty told Kerns in lateSeptember 1976, after Kerns had signed the August pro-union petition, that he was working up to his full potentialbut did not have the right "attitude"-which I interpret asessentially a reiteration of Setty's statement to Kerns inJune; 40 (d) Setty told employee Chhabara, in late June orearly July 1976, that he was being "screwed" by the Unionand CSTA and would be better off looking for another job(supra, fn. 39), and (e) Setty attempted on August 16 to lureemployees Smith and Chhabara into revealing informationabout the union meeting they had just attended, and toldI3 American Building Components Company, 203 NLRB 811, 815 (1973).3 Ramar Dress Corp.; Samuel Todaro Individuall., 175 NLRB 320. 327(1969); Padre Dodge, 205 NLRB (1973); Roman Catholic Diocese of Brook-lvn and St. Leo's Parish, etc.. 221 NLRB 831 (1975), enfd. 535 F.2d 1387(C.A. 2. 1976); Carter Lumber, Inc.., 209 NLRB 929, 934 (1974), enfd. 89L.RRM 2421, 76 ¶110,785 (C.A. 6, 1975).40 The complaint as amended alleges that CSTA violated Sec. 8(aX){) by.inter alia, "The conduct of Paul Setty on various occasions in August. 1976,and on or about September 23rd. 1976. the exact dates being unknown tothe undersigned, in interrogating employees concerning their activities onbehalf of the Union.' (par. 64a) ), and by "the conduct of Paul Setty in June.July and/or August 1976, the exact date being unknown to the undersigned.in telling employees that because of the situation with the Union, theywould be better off looking for other employment." (par. 6(c).) I find thatwhat was said during the September 1976 Setty-Kerns conversation wasfully litigated, and that it does not constitute a violation under par. 6(a) butdoes constitute a violation under par. 6(c). I regard as insubstantial thevariance between the August 1976 date alleged in the complaint and theSeptember 1976 date of the event.278 COMPUTER SCIENCES-TECHNICOLORthem on the following day that Setty had been told bymanagement to get information from them about whathappened at the union meeting and to feed it hack to man-agement.4' Because of my finding infra that CSTA violatedthe Act by withdrawing recognition from the Union in lateJuly 1976, I further find that CSTA violated Section 8(a)(1)by telling Garland in early August that CSTA would nevernegotiate a contract with the Union, and by telling Smithand Chhabara in mid-August that CSTA would never getthe contract settled because CSTA would not settle thecontract that the Union was asking for (see supra, fn. 38).However, I conclude that no violation of Section 8(a)(I)occurred during Setty's late August conversation with em-ployee Cassidy. In this conversation Setty did not say thatCSTA would never negotiate a contract with the Union,but merely said that CSTA's new law firm would be hardbargainers. Nor did Setty expressly or impliedly base onthe "union situation" his gloomy comments aboutCassidy's job prospects.2. The withdrawal of recognitionIn Pioneer Inn Associates, d b/a Pioneer Inn and PioneerInn Casino, 228 NLRB 1263. 1265 (1977), the Board "reaf-firmed the principles set forth in Terrell Machine Companv,173 NLRB 1480, 1480-81 (1969), enfd. 427 F.2d 1088 (C.A.4, 1970) Icert. den. 398 U.S. 920], where the Board stated:It is well settled that a certified union, upon expirationof the first year following its certification, enjoys arebuttable presumption that its majority representa-tive status continues. This presumption is designed topromote stability in collective-bargaining relation-ships, without impairing the free choice of employees.Accordingly, once the presumption is shown to be op-erative, a prima facie case is established that an em-ployer is obligated to bargain and that its refusal to doso would be unlawful. The prima facie case may berebutted if the employer affirmatively establisheseither (1) that at the time of the refusal the union infact no longer enjoyed majority representative status;or (2) that the employer's refusal was predicated on agood-faith and reasonably grounded doubt of theunion's continued majority status. As to the second ofthese, i.e., "good faith doubt." two prerequisites forsustaining the defense are that the asserted doubt mustbe based on objective considerations and it must nothave been advanced for the purpose of gaining time inwhich to undermine the union. [This second pointmeans, in effect, the assertion of doubt must be raised"in a context free of unfair labor practices." See Nu-Southern Dyeing & Finishing, Inc., 179 NLRB 573, fn.I (1969), enfd. in part 444 F.2d II (C.A. 4, 1971)1.In the instant case, there is no evidence or claim that theUnion had in fact lost its majority status. On the contrary,the August and November 1976 petitions establish that theUnion maintained the substantial majority it had demon-strated in the September 1974 election. Rather, CSTA de-41 Lutheran tlorpirtal [,f i, lr. In., 224 NL RB l176 178 (1976). enfd.in pertinent part 564 t.2d 208, 211 212 (( 4A 7, 1977).fends its July 23, 1976, withdrawal of recognition and itsAugust 12, 1976, refusal to resume recognition on theground that such action was predicated on "good faithdoubt" within the meaning of the Terrell class of cases. Iagree with the General Counsel that this contention iswithout merit.Vice President/General Manager Kahler testified thatCSTA withdrew recognition from the Union because,There was a large turnover in the bargaining unit.There was the dissatisfaction of the employees evi-denced on several occasions ...with the way theUnion was handling activities for them. There was thecirculation of a decertification petition and theUnion's own acknowledgement of this dissatisfactionand decertification activity in a letter to the employ-ees. There was the Union's indifference to the employ-ees and to the negotiations themselves. The fact thatwe went for a period of over 6 months and neverheard a word from them. There was the threat ofstrikes, calling of strikes that never materialized. Theturnover in the employee committee and the reluc-tance of the Union to let the employees participate inthe bargaining and the totality of everything that tookplace from the time of certification.In connection with the employee turnover contention,Kahler and Overmyer testified that, in the latter part ofJune 1976, Kahler asked Overmyer to prepare an analysisof the turnover in the bargaining unit since the Board elec-tion. Overmyer testified that, in accordance with Kahler'sinstructions, he analyzed the number of people that wereeligible to vote in the September 1974 Board election andthe number "remaining employed under the contract." Hetestified that he reported his findings to Kahler, but did nottestify about just what he found or just what he told Kah-ler. Kahler testified that, on July 19, it was reported to himthat 70 employees were in the bargaining unit at the time ofthe certifications and that as of July 19, 1976, 40 were nolonger there and 13 new employees had been hired. Kahlertestified that he did not know the identity of these 13 newemployees, or whether they had signed union authorizationcards.However, although CSTA had the burden of affirma-tively showing the objective considerations on which itsasserted doubt was predicated (Terrell, supra; Pioneer Inn,supra), and although probative evidence of turnover waspeculiarly within CSTA's control, CSTA submitted nosuch probative evidence, such as its payroll records, aboutwhat its turnover actually was during this penod. Cf.Teamsters Local Union 769 [Peoples Gas] v. N.L.R.B., 532F.2d 1385, 1391-92 (C.A.D.C., 1976); International Union,United Automobile. Aerospace and Agricultural ImplementWorkers (UA W) /G'rodyne] v. N.L.R.B., 459 F.2d 1329,1335-42 (C.A.D.C., 1972). Moreover, it cannot be pre-sumed that the terminations consisted disproportionatelyof union adherents and the new hires disproportionately ofemployees who did not want union representation; rather,4' Unlike (Oermser he did not couch his testimon) in terms of eligibilityto vote In the election. Employees hired between the eligibility date and theelectioln land. of course. those hired between the election and the certifica-lion) would he ineligible About 65 emplovees had been eligible to vote279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew employees are presumed to support the union in thesame proportion as those replaced.43I note that 77 percentof the opened ballots in the September 1974 election fa-vored the Union.Nor can the employees' failure to strike, notwithstandingrepeated strike threats and at least one overwhelming strikevote, constitute a reasonable ground for doubting theUnion's majority, particularly because CSTA knew of theUnion's policy against strikes on Government installationslike the Goddard Space Flight Center. See Kentuckly Newas.Incorporated, 165 NLRB 777, 779 (1967). Indeed, no infer-ence of nonsupport can be drawn from employees' failureto participate in a strike which their bargaining representa-tive has actually called. Coca Cola Bottling Works, Inc., 186NLRB 1050, 1053 (1970), enfd. in material part 466 F.2d380, 393-394 (C.A.D.C., 1972). See also Terrell, supra, 173NLRB at 1482, fn. 9.As to the evidence of dissatisfaction with the Union, onwhich evidence Kahler assertedly relied in withdrawingrecognition in late July 1976, Kahler testified that in thelate fall of 1975, when Supervisor Manning resigned be-cause of illness and his employee wife also resigned, Mrs.Manning (whose prior sentiments about the Union Kahlerdid not know) said that she was inactive in bargaining unitaffairs; that the employees were confused and concerned;that they were unhappy with the way the Union was han-dling activities for them; that they wanted to get rid of theUnion but their representatives told them that, if they did,the Company would take retribution against them; andthat employees whose number she did not state had ap-proached another union.4Still in connection with the basisfor his alleged doubt of the Union's late July 1976 majori-ty, Kahler testified to (I) an alleged report made to him bySupervisor Davis, prior to spring 1976 but Kahler couldnot remember the year, that one employee had asked Davisabout how to go about obtaining a decertification; (2) aNovember 1975 report from then Personnel Manager Ko-lorn that one bargaining-unit employee had approachedmanagement requesting a meeting for five others to discusscomplaints; (3) a report from Sharpe, to which Kahler didnot attach a date, that at that meeting the employees ex-pressed a doubt that "any negotiations were taking placeand they expressed disbelief that the Company was partici-pating in negotiations, and ...they asked [Sharpe] if theycould be permitted to attend the meetings and he advisedthem to discuss that with the Union"; (4) the fact that, asof late July 1976, CSTA retained in its employ only two ofthe five members of the committee which had attended theNovember 1975 negotiations on the Union's behalf and, sofar as he knew, nobody had replaced the committee mem-bers who had left; (5) an alleged spring 1976 report from43 Strange and Lindsey Beverages. Inc. and Dr. Pepper Bottling Co., d b aPepsi-Cola-Dr Pepper Bottling Co, 219 NLRB 1200. 1201 (1975). V1 R.B.v. Washington Manor, Inc., d/ba Washington Manor Nursing Center (Suth),.519 F.2d 750, 753 (C.A. 6, 1975); Peoples Gas, supra, 532 F.2d at 1391. fn20." Kahler also testified, wiithout giving dates, that "on occasion." emplou,-ees would mention that they were "dissatisfied the way things were going"Unlike CSTA's brief, I do not equate this testimony as "remarks by bargain-ing unit employees that they had become disenchanted and dissatisfied withthe Union and the manner in which it had been representing their interests."Overmyer, to which Overmyer did not allude although hedid testify that such an incident had occurred, that twoemployees had asked him how to go about obtaining adecertification; and (6) the Union's May 24, 1976, letter,which Kahler first saw in late spring 1976, stating thatsome employees were circulating a petition for decertifica-tion.Kahler further testified that, after July 23, his allegeddoubt of the Union's continued majority was reinforced bythe Union's action in filing a representation petition, theUnion's August 11 withdrawal of that petition, CSTA'scounsel's report to him that the Union's refusal-to-bargaincharge was going to be dismissed (on grounds which he didnot know and which are not shown by the record), and theUnion's September 10 withdrawal of the charge.45However, some of the objective factors from which Kah-ler allegedly inferred employee dissatisfaction did not real-ly exist. Thus, the employees' November 1975 remarks toSharpe about the status of bargaining consisted of expres-sions of skepticism about whether CSTA was bargainingwith the Union, and not expressions of dissatisfaction withany conduct by the Union. Moreover, the Union in factpermitted employees to attend collective-bargaining ses-sions, the Union in fact had repeated contacts with CSTAbetween January 1976 and July 1976, and Davis was not infact approached by any employee who wanted to learnhow to decertify the Union.' Because a member of man-agement had accurate, firsthand knowledge of each ofthese events, CSTA could not rest a claim of good-faithdoubt on any erroneous management report to Kahlerabout what had happened. Jackson Sportswear Corporation,211 NLRB 891, 902 (1974). Furthermore, an employer whoseeks to establish the existence of objective facts sufficientto warrant doubt of continued majority is not privileged toclose his eyes to all objective facts pointing otherwise. Ter-rell, supra (see infra, fn. 48). However, Kahler allegedly re-lied on resigned employee Manning's late fall 1975 state-ments to him about employee dissatisfaction with theUnion, without (so far as the record shows) affording anyweight whatsoever to the employees' November 10, 1975,public demonstration in favor of the Union and the em-ployees' display of union insignia in spring 1976.47More-over, Kahler allegedly relied on reports of decertificationactivity which so far as the record shows never producedany document of any kind, while refusing (admittedly forthe purpose of avoiding any obligation to recognize the4" Under Board procedures. such withdrawal removed a bar to the con-duct of the election requested by CSTA's pending petition. NLRB FieldManual. Secs. 11730- 11730.2 (June 1971). However, there is no evidencethat Kahler knew about the effect of the charge or its withdrawal on theavailability of an election.4 Setty testified that, in early June 1976, Kerns approached him and"said (Kernsl was very uptight, that the people in his area were giving him ahad time. Thes even wanted him to know if I knew how he could go aboutdecertifying the Union." Setty further testified that he replied that he wouldlook into it or have someone get hold of Kerns In addition. Setty testifiedthat he reported this incident to Supervisor Davis. Kerns credibly deniedasking Settn about how to decertify the Union. and Davis did not testifyabout Setty's alleged report. I discredit the testimony of Setty summarizedin this footnote.7 In Terrell, 427 F.2d at 1090, the Fourth Circuit stated that the employercould not support a "good faith doubt" claim by pointing to reports ofemployee dissatisfaction, especially when the employer received contradic-tory reports that all the employees wanted the union280 COMPUTER SCIENCES-TECHNICOLORUnion) to accept the employees' August prounion peti-tion.48Also, while assertedly relying (somewhat inconsis-tently) on both the Union's action in filing the representa-tion petition and its action in withdrawing that petition,Kahler disregarded the November employee petition inwhich an overwhelming majority of the employees request-ed CSTA to resume recognition of the Union (cf. supra, fn.48).49Furthermore, I conclude that, in determining whetherobjective considerations warranted doubt of majority, littleor no weight should be accorded either to CSTA represen-tatives' evaluation of the Union's conduct of the bargain-ing to be of quality so poor that the employees must havechanged their minds about wanting the Union; 50 or to theemployees' failure to replace by late July 1976 members ofthe bargaining-observation committee who had left CSTA,where no committee had existed between the Union's Oc-tober 1974 certification and November 1975, the commit-tee had (so far as the record shows) been wholly inactiveafter mid-November 1975, and no bargaining had takenplace after late January 1976.For the foregoing reasons, I conclude that the recordfails to show objective considerations, either individuallyor in totality, on which a good-faith and reasonablygrounded doubt of the Union's continued majority couldbe based. The instant case is distinguishable on its factsfrom Southern Wipers, Inc., 192 NLRB 816 (1971), wherethere was no affirmative evidence of continued majoritystatus, there had been a turnover of 398 employees in aunit of 100 since the certification election, and the em-ployer had heard nothing about bargaining from the unionfor more than 5 months before withdrawing recognition.In any event, CSTA's professed doubt of the Union'smajority does not constitute a defense to its refusal to bar-gain with its employees' certified representative, becausesuch doubt was not asserted in a context free of unfairlabor practices. Pioneer Inn, supra, 228 NLRB 1263. Begin-ning about May 1976 and before CSTA's late July with-drawal of recognition, management directed at bargainingunit employees various unlawful statements consisting of astatement to an employee meeting that CSTA would neversign a contract with the Union, statements to employeesthat because they were being badly treated by the Unionand CSTA they would be better off working elsewhere, anda statement to an employee that his union activity hadadversely affected or might adversely affect his perfor-mance rating. After the withdrawal, CSTA continued toengage in unfair labor practices which included additionalstatements that CSTA would never negotiate a contractwith the Union and an assertion that management was41 In Terrell, supra, an employer was found to have unlawfully withdrawnrecognition from a certified union, and unlawfully refused to resume bar-gaining, where during the interval between these two events the union of-fered to submit to a card check and the employer refused to consider theproffered showing.49 CSTA's brief contends that this petition was unreliable because it wasundated. However. Kahler did not testimonially refer to this factor, andthere is no evidence that he ever asked the Union about the date.50 This contention is somewhat difficult to reconcile with CSTA's furthercontention that the Union was being unproperly secretive with the emplos-ees about the negotiations.trying to find out from employees what was happening atunion meetings. Such unfair labor practices after July 23form part of the unfair labor practice context relevant toprecluding a good-faith-doubt defense as to the July 23withdrawal of recognition, as well as to CSTA's subsequentrefusal to resume recognition. Terrell, supra; Cornell of Cal-ifornia, Inc., 222 NLRB 303, 307 (1976); Boren Clay Prod-ucts Co., 174 NLRB 895 (1969), enfd. 419 F.2d 385 (C.A. 4,1970). Moreover, because the events on which Kahlerbased his asserted good-faith doubt occurred as earl) asNovember 1975, and because CSTA's action in photo-graphing the participants in the November 1975 prouniondemonstration would have called for an unfair labor prac-tice finding if alleged in a complaint based on a timelycharge," I regard the relevant context as including suchconduct even though it occurred more than 6 months be-fore the service of the charge herein and, therefore, cannotitself form the basis for an unfair labor practice finding.Wanda Petroleum, Division of Dow Chemical Company, 217NLRB 376, (1975) enfd. 90 LRRM 334 1976-77 CCHNLRB ¶17,745 (C.A. 5, 1977).For the foregoing reasons, I find that CSTA violatedSection 8(a)(5) and (1) of the Act by withdrawing recogni-tion from the Union on July 23, 1976: by refusing to re-sume recognition on August 12, 1976: and by withholdingrecognition at all times after July 23, 1976.CONCLUSION S OF LAWI. CSTA is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2( i 1) of the Act.3. CSTA has violated Section 8(a)(1) of the Act by tell-ing employees that CSTA would never negotiate a contractwith the Union; by telling an employee that his union ac-tivity had interfered with or might interfere with his perfor-mance rating; by telling employees that because of theUnion's and CSTA's activities they would be better offlooking for another job; and by telling employees, afterunsuccessfully attempting to lure them into revealing infor-mation about a union meeting, that management had is-sued orders to get information from them about what hadhappened.4. The following unit is appropriate for collective bar-gaining purposes within the meaning of Section 9(c) of theAct: All laboratory employees engaged in photo processingand quality assurance employed by CSTA at National Aer-onautics and Space Administration's Goddard SpaceFlight Center located in Greenbelt, Maryland, excludingall other employees, all office clerical employees, guards,and supervisors as defined in the Act.5. At all times on and after October 4, 1974, includingall times on and after July 23, 1976, the Union has been theexclusive and duly certified bargaining representative ofthe employees in the above-described unit, within themeaning of Section 9(a) of the Act.6. By withdrawing recognition from the Union on July1 L.erno IV ( ra,. Jr. Iernon E ('raw and Daniel (; l,oniard. d b a Cran& Son. 227 Nl.RB 601 (1976). enfd in relesvnt part 565 F d 1267 (C.A 3,1977)281 DECISIONS OF NATIONAL LABOR RELATIONS BOARD23, 1976, as the exclusive bargaining representative of theemployees in the above-described unit and by thereafterrefusing to resume and withholding such recognition,CSTA has violated Section 8(a)(5) and (1) of the Act.7. The unfair labor practices set forth in Conclusions ofLaw 3 and 6 affect commerce within the meaning of theAct.THt REMEDYHaving found that CSTA has violated the Act in certainrespects, I shall recommend that CSTA be required tocease and desist from such conduct and like and relatedconduct. Affirmatively, I shall recommend that CSTA berequired, on request, to bargain with the Union, and toembody any understanding reached in a signed agreement,and that CSTA be required to post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 52The Respondent, Computer Sciences Corporation, Tech-nicolor Graphics Services, Inc. and Data Processing Asso-ciates, d/b/a Computer Sciences-Technicolor Associates, aJoint Venture, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain in good faith with InternationalAlliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada,AFL-CIO, Local 780, as the exclusive collective-bargain-ing representative of its employees in the unit here foundappropriate.(b) Telling employees that it would never negotiate acontract with the Union, that their union activity had inter-fered with or might interfere with their performance rating.that because of the Union's and Respondent's activitiesthey would be better off looking for another job, and thatmanagement has issued orders to get information fromthem about what happened at a union meeting.(c) In any like or related manner interfering with, re-straining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named Union as the exclusive bargaining representative ofits employees in the aforesaid appropriate unit, and em-body any understanding reached in a signed agreement.(b) Post at its Greenbelt, Maryland, facility copies of theattached notice marked "Appendix." 53 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,in conspicuous places, including all places where notices toemployees are customarily posted, and be maintained by itfor 60 consecutive days. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the said Regional Director in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.52 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes, In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to abide by the following:WE WILL NOT refuse to bargain in good faith withInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, Local 780, as the ex-clusive representative of the following unit employees:All laboratory employees engaged in photo pro-cessing and quality assurance employed by us atNational Aeronautics and Space Administration'sGoddard Space Flight Center located in Greenbelt,Maryland, excluding all other employees, all officeclerical employees, guards and supervisors as de-fined in the Act.WE WILL NOT tell employees that we will never nego-tiate a contract with the Union, that their union activi-ty had interfered with or might interfere with theirperformance rating, that because of the Union's andour activities they would be better off looking for an-other job, and that management had issued orders toget information from them about what had happenedat a union meeting.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofyour rights under the Act.WE WILL, on request, bargain with the Union as theexclusive representative of the employees in the appro-priate unit described above and embody any under-standing reached in a signed agreement.Section 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining or othermutual aid or protectionTo bargain collectively through representatives of282 COMPUTER SCIENCES-TECHNICOLORtheir own choosingTo refuse to do any or all of these things.Our employees are free to exercise any or all of theserights, including membership in Local 780, or any otherunion. Our employees are also free to refrain from any orall of such activities, except to the extent that union mem-bership may be required by a collective-bargaining agree-ment as a condition of employment in accordance with theproviso to Section 8(a)(3) of the Act.COMPUTER SC IENES CORPORAT ION, TE( HNI( OI.ORGRAPHICS SERVICES, INC. AN[) DATA PR(KoESSINGASSOCIATES, d/b/a COMPUTER SCIENC ES- TET HN I-COI.OR ASSOCIATES, A JOINT VENTURE283